Title: Thomas Jefferson to Robert Hanna, 16 January 1820
From: Jefferson, Thomas
To: Hanna, Robert


					
						
							Monticello
							Jan. 16. 20
						
					
					A letter from you, dear Sir, comes to me like one from the tombs of the dead, so long is it since I have had any evidence that you were still in the land of the living, and so few are now so who were fellow laborers in the struggle for the liberation of our country. and I rejoice to find that advancing years are the only assailants on your health mentioned in your letter. time as well as ill health bear heavily on me. immediately on the reciept of your letter I forwarded it to the President with the expression of my the interest f I feel for your gratification, and he will not be slow in proving his attention to revolutionary worthies. I tender you my f best wishes for the continuance of your life and health as long as you shall yourself wish them to continue
					
						
							Th: Jefferson
						
					
				